RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0900-20

A.M.,

          Plaintiff-Appellant,

v.

J.P.M.,

     Defendant-Respondent.
_________________________

                   Argued March 3, 2021 - Decided September 10, 2021

                   Before Judges Ostrer, Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Union County, Docket
                   No. FV-20-0408-21.

                   Susan McCue argued the cause for appellant (Central
                   Jersey Legal Services, Inc., attorneys; Susan McCue,
                   on the briefs).

                   Nicholas T. Delaney argued the cause for respondent
                   (Law Office of Katherine G. Houghton, attorneys;
                   Nicholas T. Delaney, on the brief).

PER CURIAM
      Plaintiff A.M. appeals from the denial of her application for a final

restraining order against her husband defendant J.P.M. pursuant to the

Prevention of Domestic Violence Act (the Act), N.J.S.A. 2C:25 -17 to -35 and

the dismissal of the temporary restraining order against him. 1 Although the

judge found defendant committed the predicate act of harassment pursuant to

N.J.S.A. 2C:25-19(a)(13), he failed to consider other acts alleged in plaintiff's

complaint, including assault and criminal mischief. More important, he let

plaintiff's subjective fear of defendant dictate whether an FRO was necessary to

protect plaintiff from an immediate danger or to prevent further abuse instead

of considering the statutory factors the Legislature established in N.J.S.A.

2C:25-29(a)(1) to (6).

      Specifically, the judge declared "the plaintiff's fear is important and goes

to the heart of whether or not even the plaintiff feels that she is in some

immediate danger." He found "a plaintiff would know better than the court

whether or not she actually is in any immediate danger." Because the judge

determined plaintiff didn't "really believe[] that she's in some immediate danger


1
   We granted plaintiff's emergent motion to stay the final order pending our
resolution of this appeal and reinstated the temporary restraining order,
remanding to the judge presiding over the parties' divorce for the limited purpose
of deciding whether the order should be amended to permit defendant parenting
time and, if so, under what conditions.
                                                                            A-0900-20
                                        2
from the defendant," he found plaintiff "is [not] in any immediate danger from

[defendant]," and, accordingly "conclude[d] that there is not a reason to have a

restraining order going forward to protect her from further abuse."

      Because a plaintiff's subjective fear of the defendant is not the test under

the second prong of Silver v. Silver, 387 N.J. Super. 112, 125-27 (App. Div.

2006), and plaintiff is entitled to the court's consideration of every theory alleged

in her complaint, we vacate the order denying the FRO, reinstate the TRO and

remand for a new hearing before a different judge.

      The essential facts as to what happened to prompt plaintiff's application

for a TRO are not in dispute. The parties' marriage was foundering. Defendant

had filed for divorce, and the reconciliation they were attempting was not going

well. Plaintiff was trying to sleep in on a Sunday morning having worked the

night shift. The parties were arguing and plaintiff got up to be with the parties'

three young children. Defendant had started in on a bottle of vodka by a little

after noon.

      At some point, defendant texted plaintiff that he was leaving. Plaintiff

started to walk through the house looking for him and saw him outside.

According to plaintiff, defendant charged into the house, highly intoxicated,

saying "f… this . . . I'm not f…ing doing this anymore, I'm gonna go kill myself."


                                                                               A-0900-20
                                         3
Defendant had attempted to hang himself several months earlier, leading to a

nine-day hospitalization. Plaintiff thus took his threat seriously and said she

was going to call the police. 2 Defendant "came at [her]," attempting to wrest

the phone from her grasp.

      Defendant ended up twisting plaintiff's arm behind her back and pinning

her face down on the couch, causing her pain and difficulty breathing. She



2
  Plaintiff's counsel attempted to explore this history with plaintiff in an effort
to establish the predicate act of harassment. Defense counsel objected on the
basis it was not relevant. The court asked whether plaintiff was attempting to
establish that "I'm going to kill myself is a statement offered with purpose to
alarm the other individual[?]" When plaintiff's counsel confirmed that was what
she was arguing, the judge said, "I'll allow just a little bit more with respect to
that but I sincerely doubt that a restraining order would ever be given to someone
because the defendant threatened to kill himself."

      We do not agree with the judge that threats of suicide by a defendant
would not support entry of a domestic violence restraining order. See Julie
Saffren, Professional Responsibility in Civil Domestic Violence Matters, 24
Hastings Women's L.J. 3, 19 (2013) (describing "threats of suicide and self-
harm" as red flags for high lethality domestic violence cases); Sally F. Goldfarb,
Reconceiving Civil Protection Orders for Domestic Violence: Can Law Help
End the Abuse Without Ending the Relationship?, 29 Cardozo L. Rev. 1487,
1539-40 (2008) (explaining researchers have identified "threats of homicide or
suicide" as risk factors for future severe violence between perpetrators and
victims of domestic violence); Catherine F. Klein & Leslye E. Orloff, Providing
Legal Protection for Battered Women: An Analysis of State Statutes and Case
Law, 21 Hofstra L. Rev. 801, 848 n.236, 863 (1993) (noting "[d]omestic
violence consists of a wide range of behaviors, including . . . suicide threats or
attempts" and describing how "[b]atterers often make threats of suicide as a
method of exerting control over their battered intimate partner").
                                                                             A-0900-20
                                        4
couldn't move. The children were present and the parties' four-year-old son

jumped on defendant's back, hitting him and yelling at him to get off his mother.

Plaintiff yelled to her daughter to run outside and scream for help. The child,

seven years old, ran out the front door, crying and screaming for help. The

neighbors heard the child's screams and entered the house, causing defendant to

release plaintiff and run into the backyard. The parties' Ring doorbell captured

some of the mayhem.

      When defendant let her go, plaintiff grabbed the children, ran to her

neighbor's house and called the police. The son who had been trying to fight off

his father, ran back into the house crying for him. Plaintiff followed the boy

and the two saw defendant in the backyard standing on a stool with a rope around

his neck. When police arrived, defendant ran inside and locked the doors. The

day ended in a three-hour standoff between defendant and a SWAT team, some

of which plaintiff could view on the Ring doorbell application on her phone,

including defendant throwing what appeared to be a brick at police . While

barricaded inside, defendant caused considerable damage, breaking two front

windows, the front door, blinds and a ceiling lamp in the kitchen, the dining

room table, and shattering picture frames in the upstairs hallway. He also set




                                                                           A-0900-20
                                       5
fire to and burned the dining room chairs, the rug and every step of the stairway

runner to the second floor.

      Plaintiff testified she was seeking a restraining order to ensure the safety

of herself and their children and to prevent "[s]omething like this" from

happening again.     Defendant's counsel did not question plaintiff about her

complaint alleging assault, criminal restraint, criminal mischief and harassment.

Instead, he focused on plaintiff having "expressed [her] willingness to others

outside of this case to drop the DV, so long as [defendant] gave up the house."

Plaintiff admitted having such conversations, but claimed defendant's friend

reached out to her about dropping the charges. Counsel also asked whether

plaintiff had a similar conversation with her sister, which plaintiff denied, saying

"I don't even speak to my sister."

      Plaintiff's counsel objected to this line of questions on relevancy grounds.

Defendant's counsel contended the questions went to plaintiff's credibility. The

court overruled the objection, finding the question of whether plaintiff was

willing to drop the restraining order in exchange for defendant signing over his

interest in the house very relevant because it "would go to the heart of whether

or not the plaintiff is truly fearful of the defendant."




                                                                              A-0900-20
                                          6
      Defense counsel also asked whether it was true defendant had gotten a

restraining order against her a few months before this incident.        Plaintiff

admitted he had, and that she had scratched his neck in the course of an argument

between the two. Plaintiff also testified that defendant injured her in that

argument and that she had attempted to get a restraining order against defendant

but had been denied. Plaintiff admitted she had not been allowed to see their

children for several weeks as a result of that order, causing her much anguish,

and that defendant dismissed the TRO when the parties agreed to reconcile.

      Defendant called his friend and plaintiff's sister, both of whom testified

briefly about conversations or texts with plaintiff in which she expressed a

willingness to drop the restraining order, or the pending criminal charges (the

witnesses were not clear about which) in exchange for defendant signing over

his half of the house to her.

      Defendant testified in his own behalf. He claimed he drank an entire bottle

of vodka in about four hours and had no recollection of much of the events o n

the day of the standoff. He admitted he had no reason to doubt plaintiff's

testimony about him twisting her arm and pinning her to the couch, but testified

he had never hit or attempted to hurt her during their nine years of marriage.

Defendant also testified he spent nine days in the hospital receiving treatment


                                                                           A-0900-20
                                       7
after the standoff, including for alcohol dependency, that doctors increased his

anti-depressant medication, and that he had since continued weekly outpatient

treatment and joined Alcoholics Anonymous.         Defendant testified he was

"embarrassed about the whole thing" and basically ashamed of himself.

      In his summation, defense counsel argued this was "a one-off" event, and

plaintiff's conversations with her sister and defendant's friend "show[] there is

no fear here" and thus no need for entry of an FRO, especially as defendant had

no desire to reconcile with plaintiff.

      Plaintiff's counsel argued plaintiff had established the predicate act of

assault and harassment and although asserting the extent of the damage

defendant caused to their home could also qualify as criminal mischief, said she

would focus her remarks on assault and harassment as plaintiff needed to

establish only one predicate act under the statute.     Plaintiff's counsel also

disagreed with defense counsel's focus on plaintiff's subjective fear of

defendant, saying, "[t]he second prong of Silver is that the victim needs the

protection because she is potentially subject to further abuse or the possibility

of immediate danger from this particular abuser. It has absolutely nothing to do

with fear, whether that's objective or subjective." Counsel argued plaintiff had

easily established a predicate act and that "the extreme nature" of defendant's


                                                                           A-0900-20
                                         8
conduct the day of the standoff, his psychiatric history, and his substance abuse

history all indicate the potential for further abuse in the absence of an FRO.

      The judge, although noting the several predicate acts plaintiff had alleged

in her complaint, stated that he was "going to focus on harassment." The judge

stated he believed plaintiff's testimony about how the altercation between the

parties happened, and concluded defendant had committed an act of harassment

against plaintiff under N.J.S.A. 2C:33-4(b).          The judge acknowledged

defendant's argument that plaintiff is "not fearful" and plaintiff's argument "that

fear is not necessary," but said he "beg[ged] to differ with [plaintiff] on that."

The judge opined "[t]he plaintiff's fear is important and it goes to the heart of

whether or not even the plaintiff feels that she is in some immediate danger, and

in [his] view a plaintiff would know better than the court whether or not she

actually is in any immediate danger."

      Turning to the evidence in the record "to help the court decide if she is

[fearful]," the judge noted

            a general vague statement [in the complaint] alluding to
            domestic violence and then I find out that there's a
            [temporary] restraining order that the defendant
            obtained against the plaintiff, so I have a plaintiff
            accused of previously attacking physically the
            defendant and he testified that he was injured in his



                                                                             A-0900-20
                                        9
             arm.[3] So, um, under what circumstance might
             someone find that this plaintiff actually is fearful and
             thinks that she's in some danger from the defendant?

      The judge found "the other tricky part" to be that plaintiff

             actually makes sort of a back-door attempt to
             communicate with the defendant. She knows better
             than to contact him directly by phone, text, e-mail,
             whatever. She knows that that would indicate strongly
             that she has, in essence, . . . put him in a situation to
             violate the restraining order. She's not trying to do that.
             She would rather talk to her sister and, uh, the
             defendant's friend about whether or not the defendant
             would be willing to give up any rights in the house and
             in exchange for that she would dismiss charges.

      The judge stated he didn't "know what charges she's talking about," but

found it difficult to believe she was "saying, well, . . . I'll ask the prosecutor in

the criminal case to dismiss the criminal charges but I'm going to keep my

restraining order." The judge found it "pretty clear . . . that what [plaintiff]

meant was you give me the house and I'm going to let you walk away from this

whole thing. That's what she was doing." The judge concluded:

             So would that indicate that the plaintiff really believed
             that she's in some immediate danger from the
             defendant? Not in my book. To me it says I don't really

3
   Defendant did not testify about this incident. Plaintiff testified she was
assaulted by defendant in the incident by defendant "grabbing [her] by [her]
arms again" and "toss[ing] her to the floor." She claimed she accidentally
inflicted "a scratch on his neck" when she snatched at a piece of paper belonging
to her that he was "waving" around.
                                                                               A-0900-20
                                        10
             think anything like this is going to happen again and
             what I need to do is protect myself and my kids and I
             need to get that house and make sure that I can keep
             that house and that he understands that while we're not
             going to be together anymore, that his family should at
             least be able to live at peace in that house and I
             understand that, I understand that, but that's not the
             question here. That's a question for another day in
             another courtroom, [a] matrimonial judge will decide
             all of that, but I don't find that [plaintiff] is in any
             immediate danger from [defendant] and therefore I
             conclude that there is not a reason for her to have a
             restraining order going forward to protect her from
             further abuse.

      The judge stated he was "not considering that [defendant] went to a

hospital, . . . [and] is in therapy, all of those things." He noted

             people can relapse, but does that mean [defendant] is
             going to get drunk or take drugs and go over to that
             house and attack [plaintiff]? Not at all when I consider
             the circumstances under which these allegations came
             about. [4] I don't think [defendant] is going to do that
             and I do believe he's contrite about what happened and
             he might be genuine in his attempt to make sure he
             doesn't fall off the edge with drugs and alcohol and end
             up hurting himself or others. So based upon all that I've
             said, I am dismissing the domestic violence complaint
             and corresponding temporary restraining order.




4
  The judge did not make any specific findings about "the circumstances under
which these allegations came about," and we cannot discern what he might have
been referring to.
                                                                         A-0900-20
                                        11
        Notwithstanding the deference owed to the determinations made by family

judges hearing domestic violence cases, Cesare v. Cesare, 154 N.J. 394, 411-12

(l998), we think it plain the final order entered in this case cannot stand. While

we normally defer to family court factfinding, id. at 412, our scope of review is

expanded where the focus of the dispute is on "the trial judge's evaluation of the

underlying facts and the implications to be drawn therefrom." N.J. Div. of

Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007) (quotation omitted).

We do not, of course, accord any special deference to the trial court's

interpretation of a statute, which is where the error lies in this case.          See

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

        The law is well-settled that a judge's finding of a predicate act of domestic

violence is only the first of a two-step process; the second step requires a

finding, "upon an evaluation of the factors set forth in N.J.S.A. 2C:25 -29(a)(1)

to -29(a)(6)," that a restraining order is necessary "to protect the victim from an

immediate danger or to prevent further abuse." Silver, 387 N.J. Super. at 127.

A plaintiff's fear of the defendant is not among the six factors the Legislature

included in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6). 5



5
    N.J.S.A. 2C:25-29(a) provides in part:


                                                                               A-0900-20
                                         12
      The only time a plaintiff's fear has received particular attention in a Silver

analysis is when fear or alarm is an element of the underlying offense, as, for

example, with terroristic threats, N.J.S.A. 2C:12-3(b), or subsection (a) or (c) of

the harassment statute, N.J.S.A. 2C:33-4(a) or (c), none of which was at issue in

this case. See Cesare, 154 N.J. at 402-05 (discussing relevance of plaintiff's fear

in considering offenses of terroristic threats or harassment in the context of a

domestic violence matter). But even those cases are instructive here as they

teach that "[s]ome people are braver than others and less likely to be subject to

intimidation," and thus that "[t]he criminality of the perpetrator's conduct"

should not be "depend[ent] on the courage or timidity of the intended victim."

Id. at 403 (quoting State v. Nolan, 205 N.J. Super. 1, 4 (App. Div. 1985)

(explaining that judges presiding over domestic violence cases alleging




            The court shall consider but not be limited to the
            following factors [in determining whether to grant a
            final restraining order]: (1) The previous history of
            domestic violence between the plaintiff and defendant,
            including threats, harassment and physical abuse; (2)
            The existence of immediate danger to person or
            property; (3) The financial circumstances of the
            plaintiff and defendant; (4) The best interests of the
            victim and any child; (5) In determining custody and
            parenting time the protection of the victim's safety; and
            (6) The existence of a verifiable order of protection
            from another jurisdiction.
                                                                              A-0900-20
                                       13
terroristic threats or harassment should employ an objective standard and

therefore "not consider the victim's actual fear")).

      What our Supreme Court has deemed critical in fulfilling the Legislature's

intent in enacting the Prevention of Domestic Violence Act is that the judge

consider the plaintiff's individual circumstances and the past history of the

parties, within the context of the specific allegations of the complaint,

"weigh[ing] the entire relationship" and "specifically set[ing] forth their

findings of fact in that regard." Id. at 405. That was not done here. Instead of

focusing on the factors in N.J.S.A. 2C:25-29(a)(1) to (6) and weighing the

parties' entire relationship in conducting the second-prong Silver analysis, the

court substituted its own test — the plaintiff's subjective fear of defendant. That

was a plain error.

      We do not hold that a court can never consider a plaintiff's fear, measured

objectively, in determining whether the plaintiff is in immediate danger from

the defendant. The factors in N.J.S.A. 2C:25-29(a)(1) to (6) are a non-exclusive

list of considerations for a court to weigh in determining whether to grant an

FRO. But a court is certainly not free to ignore "the statutory command to

consider the previous history, if any, of domestic violence between the parties"

and to substitute its own test for the second-prong Silver analysis as was done


                                                                             A-0900-20
                                       14
here. See J.D. v. M.D.F., 207 N.J. 458, 479 (2011). Contrary to N.J.S.A. 2C:25-

29(a)(1), the court did not make any findings about the parties' previous history

of domestic violence, although there was obviously some history, and truncated

the plaintiff's effort to elicit further testimony of defendant's prior threat to kill

himself, his suicide attempt and subsequent hospitalization because it,

erroneously, considered it irrelevant to the inquiry. Nor did the judge consider

the existence of immediate danger to property, N.J.S.A. 2C:25-29(a)(2), or the

best interests of plaintiff and the parties' three children, N.J.S.A. 2C:25-29(a)(4),

notwithstanding that both appear relevant to the inquiry.

      Even were we to allow, as we do, that a court might consider a plaintiff's

fear, measured objectively, among other factors, in determining whether the

plaintiff was subject to immediate danger from the defendant, that doesn't

address the separate question of whether the plaintiff needs protection from

further abuse. 6 The inquiries are not identical, especially considering that the


6
  Although plaintiff's counsel did not object to the testimony of defendant's two
witnesses about plaintiff's alleged offer to dismiss the restraining order in
exchange for defendant giving plaintiff defendant's share of the house in the
divorce on the basis of N.J.R.E. 408, we question whether such discussions were
admissible under that rule, which generally bars evidence of settlement offers or
negotiations. See N.J.R.E. 408 ("When a claim is disputed as to validity or
amount, evidence of statements or conduct by parties or their attorneys in
settlement negotiations, . . ., including offers of compromise or any payment in


                                                                                A-0900-20
                                         15
settlement of a related claim, is not admissible either to prove or disprove the
liability for, or invalidity of, . . . the disputed claim."). Although such evidence
may be admitted for other purposes, see, e.g., Burns v. Burns, 223 N.J. Super.
219, 233 (Ch. Div. 1987) (holding in a suit brought by the plaintiff to require
former husband to secure a "get," that 1967 rule 52(1) did not bar evidence that
husband had offered to do so in exchange for wife's payment of funds to the
parties' daughter, thus countering husband's claim his refusal was bas ed on
religious reasons), it was not properly admitted for the purpose it was proffered
— plaintiff's lack of fear of defendant — as plaintiff's subjective fear is
irrelevant to a second prong Silver analysis for reasons already explained.
Although it arguably might be admissible to show plaintiff's motivation in
seeking a restraining order was not to protect herself and the parties' children
from further incidents like the one on the day of the standoff as she testified, but
instead to secure a leg up in the divorce action, see Murray v. Murray, 267 N.J.
Super. 406, 410 (App. Div. 1993), the allegations here were certainly "not
ordinary domestic contretemps." Corrente v. Corrente, 281 N.J. Super. 243, 250
(App. Div. 1995). As plaintiff properly notes, the cases in which we have
cautioned trial courts against giving "unfair advantage to a matrimonial litigant,"
have largely been harassment cases in which the plaintiff was attempting to have
trivial allegations branded domestic violence, see, e.g., Peranio v. Peranio, 280
N.J. Super. 47, 56 (App. Div. 1995) (holding defendant's statement "I'll bury
you," uttered in the course of an argument during divorce not domestic
violence), not cases such as this one involving a physical altercation between
the parties in which their young children were also involved and ending with a
three-hour stand-off with a SWAT team during which defendant set fires inside
the parties' home.

If on remand defendant again contends these alleged discussions about
settlement are in some way relevant to the issues the court must decide, the judge
should weigh the probative value of the evidence against its prejudicial effect as
required by N.J.R.E. 403, see Shankman v. State, 184 N.J. 187, 207 (2005),
taking into account that victims of domestic violence often "bargain" with their
abusers in order to maintain their safety and the safety of their children. See
Herbert, Silver & Ellard, Coping with an Abusive Relationship: I. How and Why
do Women Stay?, 53 J. Marriage & the Family 311 (1991) (cited in Planned
Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833, 892 (1992)). Even were


                                                                              A-0900-20
                                        16
purpose of the Act is "to assure the victims of domestic violence the maximum

protection from abuse the law can provide."        N.J.S.A. 2C:25 -18; State v.

Hoffman, 149 N.J. 564, 584 (1997) (noting "[a]t its core, the 1991 Act

effectuates the notion that the victim of domestic violence is entitled to be left

alone," which "is, in essence, the basic protection the law seeks to assure these

victims"); H.E.S. v. J.C.S., 175 N.J. 309, 329 (2003) (noting "[t]he law is clear

that acts of actual violence are not required to support a finding of domestic

violence"). Victims may be entitled to protection against further abuse even

when the defendant does not pose an immediate threat to the plaintiff's safety.

See, e.g., Pazienza v. Camarata, 381 N.J. Super. 173, 182 (App. Div. 2005)

(finding plaintiff required FRO to prevent defendant from continuing to send

unwanted communications intended to seriously annoy plaintiff "after he has



the court to find the discussions admissible and that plaintiff was willing to
barter away a protective order, we would not deem that fact barred a finding that
a final restraining order was necessary "to protect the victim from an immediate
danger or to prevent further abuse." Silver, 387 N.J. Super. at 127. As we have
before reminded, "in domestic violence matters, judges are more than mere
referees." J.S. v. D.S., 448 N.J. Super. 17, 21 (App. Div. 2016). "[T]he integrity
of the justice system and the fact-finding process is not subordinate to the
singular interests of the parties." State v. Garron, 177 N.J. 147, 180 (2003).
That a domestic violence plaintiff might be willing to barter away a restraining
order, or later dismiss one in exchange for some financial security, is not
determinative of whether that plaintiff is entitled to the protection of a final
restraining order in accordance with the Prevention of Domestic Violence Act,
a decision entrusted by the Legislature to the trial judge.
                                                                            A-0900-20
                                       17
been told no"). The trial court erred in not considering whether plaintiff needed

an FRO to either protect her from immediate danger or to prevent further abuse,

considering the entirety of the parties' relationship, their continued need for

further contact into the future given the ages of their children, the couple's past

history of domestic violence as well as all of what occurred on the day of the

standoff. See Silver, 387 N.J. Super. at 128.

      That brings us to our final point of error — the court's failure to consider

each basis plaintiff alleged in her complaint to support the entry of a restraining

order. Although plaintiff alleged assault, harassment, criminal restraint and

criminal mischief, the court considered only harassment. It was not free to do

so. A plaintiff is entitled to have the court consider and rule on each theory of

her complaint. Although plaintiff's counsel focused on assault and harassment

in her summation, there was no indication that plaintiff was waiving other

pleaded grounds for relief. The court's failure to consider each predicate act

alleged and to "focus" only on harassment, had the predictable effect of the court

failing to consider all of what occurred on the day of the standoff in considering

the second Silver prong. Indeed, the court never mentioned defendant's suicide

attempt in the backyard within sight of his family, or that defendant's attack on

plaintiff involved the parties' three young children, or his three-hour-standoff


                                                                             A-0900-20
                                       18
with the SWAT Team, or the extensive damage, including fire damage, that

plaintiff caused to the parties' home that day.

      Because the court's failure to consider the other acts beyond harassment

alleged in plaintiff's complaint and its misapprehension of the test of the second

Silver prong appear from our review of the record to have pervaded the whole

of its findings, we vacate the order dismissing plaintiff's domestic violence

complaint, reinstate the TRO as amended by the judge presiding over the parties'

divorce, and remand for a new hearing.

      Although plaintiff urges us to find her entitled to entry of a final

restraining order as a matter of law, we hesitate because the judge so limited the

testimony about the prior history of domestic violence between the parties and

made no real credibility findings. Accordingly, in an abundance of caution and

respectful of the Family Part's "special jurisdiction and expertise in family

matters," Cesare, 154 N.J. at 413, we remand for a new hearing with evidence

to be admitted and evaluated consistent with the principles expressed herein.

      Because the judge who heard the matter may have a commitment to his

findings, the hearing should take place before a different judge. See N.J. Div.

of Youth & Fam. Servs. v. A.W., 103 N.J. 591, 617 (1986).




                                                                            A-0900-20
                                       19
      Vacated and remanded for further proceedings not inconsistent with this

opinion. We do not retain jurisdiction.




                                                                       A-0900-20
                                      20